Citation Nr: 9925107	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  97-17 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected arthritis of the right knee, with a 1/2 inch scar, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for service-
connected fungus and hyperhidrosis of the hands and feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1940 to February 
1946 and from July 1946 to February 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Houston, Texas 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in August 1999, a letter was sent to the 
veteran notifying him that the Board had raised the issue of 
the adequacy of his substantive appeal as to the issue of 
entitlement to a compensable evaluation for fungus and 
hyperhidrosis.  The Board had determined that the veteran's 
claim for a compensable evaluation for his skin condition was 
originally denied by the RO in a May 1997 rating decision.  
Shortly after that decision was issued, the veteran submitted 
a VA Form 9 in which he expressed disagreement with the RO's 
denial of his claim for an increased rating for his skin 
condition.  This was construed this to be a Notice of 
Disagreement with respect to his claim for a compensable 
evaluation for his skin condition.  This issue was then 
incorporated into an October 1997 Supplemental Statement of 
the Case (SSOC) that was issued with regard to his right knee 
claim.  As the next correspondence from the veteran was not 
received by the RO until August 1998, it appeared that no 
substantive appeal had been received as to his skin condition 
claim either within 60 days of the issuance of the first 
Statement of the Case regarding this issue or within one year 
of the date of notice of the rating decision as required by 
38 C.F.R. § 20.302(b) (1998).

In response to the Board's August 1999 letter, the veteran's 
accredited representative noted that in the October 1997 
SSOC, the RO had indicated that the veteran's claim for his 
skin condition had been incorporated into the statement of 
the case because it had been noted by the veteran in his VA 
Form 9.  The RO had also indicated in a latter passage that 
if the veteran had already filed a substantive appeal with 
respect to all issues in the SSOC, then a response at this 
time was optional.  The veteran's representative contended 
that the written information provided to the veteran by the 
RO indicated that no further action was required and that if 
this information was incorrect, this should serve as good 
cause under 38 C.F.R. § 3.109(b) (1998) for providing an 
extension of the time limit for filing a substantive appeal.

In the instant case, the Board believes that that an 
extension of the time limit in which to submit a substantive 
appeal is warranted.  See 38 C.F.R. § 3.109(b); See also 
Corry v. Derwinski, 3 Vet. App. 231, 234-35 (1992) [the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the decision to grant such an extension is 
in the sole discretion of the Secretary].  Additionally, the 
Board notes that in August 1998, the veteran filed a VA Form 
646 regarding both his right knee and skin condition.  As 
this document specifically identifies the veteran's desire to 
appeal his skin condition claim and sets out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction, the Board believes that this 
document meets the regulatory requirements for a valid 
substantive appeal under 38 C.F.R. § 20.202 (1998).  
Consequently, having granted an extension of the time limit 
in which to file a substantive appeal, the Board believes the 
veteran's substantive appeal was therefore filed in a timely 
manner.  Thus, the veteran's claim of entitlement to a 
compensable evaluation for fungus and hyperhidrosis is 
properly before the Board.


REMAND

The veteran contends that he is entitled to increased 
evaluations for his arthritis of the right knee and his skin 
condition.  He claims that he often experiences pain and 
atrophy in his right knee, which has caused him increasing 
difficulty in engaging in normal day-to-day activities.  He 
also claims that his skin condition manifests itself on an 
average of two or three times a year, in episodes that last 
for weeks at a time and include constant itching.

Initially, the Board concludes that the veteran's claims are 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  Upon the 
submission of a well-grounded claim, the VA has a duty to 
assist the veteran in the development of facts pertinent to 
the claim.  38 U.S.C.A. § 5107.  In accordance with this 
duty, and for the reasons stated below, the Board finds that 
further development is necessary before the veteran's claims 
can be properly addressed.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 (1998) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1998).  The Court in DeLuca held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1998) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

The Board finds that the most recent VA orthopedic 
examinations relating to the veteran's service-connected 
right knee disability did not adequately address the criteria 
required by 38 C.F.R. §§ 4.40 and 4.45 pursuant to the 
Court's ruling in DeLuca.  Therefore, the claim must be 
remanded for a new VA orthopedic examination and for 
consideration of any pain and excess functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. §§ 4.40 and 4.45.

Regarding the veteran's skin condition, the Board notes that 
in April 1999, a personal hearing was held before the 
undersigned.  The veteran testified that his skin condition 
is subject to flare-ups several times a year and alternates 
between periods of constant itching and dormancy.  The Court 
has indicated that when the pertinent disorder is subject to 
fluctuations, the VA's duty to assist includes an adequate 
examination conducted during an active stage of the disorder.  
See Ardison v. Brown, 6 Vet. App. 405 (1994).  The Board 
notes that in June 1997, a VA dermatological examination was 
conducted.  However, at that time, his skin condition was not 
active and as a result, the Board finds that the record is 
inadequate for evaluating the current level of the veteran's 
skin disability.

Thus, the Board concludes that another examination is 
warranted for the veteran's skin disorder, and finds that a 
specific description of the degree, severity and 
manifestations of the veteran's condition should be included 
with the claims file.  As a medical determination as to the 
severity of the veteran's condition is essential to his 
claim, the Board finds it necessary to remand this issue for 
further development.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claims.  After securing 
any necessary authorization from the 
veteran, the RO should contact these 
health care providers in order to attempt 
to obtain copies of those treatment 
records which have not been previously 
secured.

2.  When the above development has been 
completed to the extent possible, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his right knee arthritis.  
The veteran's claims folder and a copy of 
this remand must be made available to the 
physician for review in conjunction with 
the examination.  All indicated tests are 
to be performed and must include range of 
motion testing.  In particular, whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted.  Whether there 
is likely to be additional range of 
motion loss due to any of the following 
should also be addressed: (1) pain on 
use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups.  The report of 
the requested examination should be 
associated with the veteran's claims 
folder.

3.  The RO should also arrange for a VA 
examination to determine the nature and 
severity of the veteran's skin 
disability.  The RO should, if possible, 
provide for the conduct of an examination 
during the active stage of the veteran's 
skin disability.  The claims folder and a 
copy of this remand must be made 
available to the physician for review in 
conjunction with the examination.  All 
indicated testing should be conducted and 
unretouched color photographs of the 
veteran's skin disorder should be 
obtained.  The examiner should record all 
pertinent complaints, symptoms, and 
clinical findings that pertain to the 
service-connected skin disability.  In 
particular, the extent of each of the 
factors provided in the rating criteria 
under Diagnostic Code 7806, which should 
be provided to the examiner, should be 
described in detail.  The examiner should 
provide the rationale for all opinions or 
conclusions expressed.  The report of the 
examination should be associated with the 
veteran's claims folder.

4.  Following completion of the foregoing 
development, the RO should review the 
veteran's claims folder and ensure that 
all of the foregoing actions have been 
completed to the extent possible.  The RO 
should then readjudicate the claims of 
entitlement to an increased evaluations 
for arthritis of the right knee and a 
skin condition, with consideration given 
to all of the evidence of record, 
including any evidence submitted by the 
veteran and/or his representative and any 
additional evidence obtained by the RO 
pursuant to this remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with copies of a supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, however, the 
veteran and his representative are free to submit additional 
evidence and argument on the questions at issue.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



